NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KINGPAK TECH, INC.,
Appellee,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND .

ORIENT SEMICONDUCTOR ELECTRONICS, LTD.,
Appellant.

2012- 1232
(Reexamination N0. 95/000,099)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

KINGPAK TECH, INC.,
Appellant,

v.
DAVID J. KAPPOS, DIRECTOR,

KINGPAK TECH V. KAPPOS 2

UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee,

AND

ORIENT SEMICONDUCTOR ELECTRONICS, LTD.,
Appellee.

20 12- 1231
(Reexamination No. 95/000,099)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

n

ON MOTION

ORDER

Orient Semiconductor, Ltd. moves without opposition
to withdraw its cross appeal no. 2012-1232, and to par-
ticipate in appeal no. 2012-1231,

Upon consideration thereof,
I'r ls ORDERED THAT;

(1) The motion to withdraw 2012-1232 is granted.
2012-1232 is dismissed. The revised official caption in
2012-1231 is reflected above.

(2) Each side shall bear its own costs in 2012-1232

(3) The motion is granted for Orient to participate in
appeal no. 2012-1231.

3 KINGPAK TECH V. KA_PPOS

FoR THE CoURT

 l 6  /s/ J an Horbaly
Date J an Horhaly
Clerk

cc: Tarek N. Fahmi, Esq.
Raymond T. Chen, Esq.
Benjamin J. Hauptman, Esq.
s21

lssued As A Mandate (As To 2012-1232 Only):  1 5 2012

l F "E,°ppgiis son

JuL 162012

JAN HUHBAL\'
Cl.ERI(